Day, Oh. J.
The proposed cross-examination should have been allowed. The answer, in addition to a denial of a mistake in the item of account under consideration, alleges that various other mistakes occurred in favor of plaintiff, and that, in fact, there is a balance due defendants. The effect of this testimony was to show a balance of $450 due plaintiff. Such course of cross-examination as would disprove or dimmish this balance was proper, provided it had sufficient connection with the matters drawn out in direct examination. From the examination in chief it appears, as a result of the charges in the books, that there was a certain amount due plaintiff. Certainly it had reference to the direct examination to show, by the account itself, that this amount was not due. This cross-examination might have discovered that this $500 credit was, in fact, aEowed, and that other erroneous charges in the account, amounting to $450, were rejected, and that the balance was correctly ascertained; or it might' have shown that, notwithstanding the fact that the $500 credit was counted as $50, still other erroneous charges, amounting to $450 or some less sum, were allowed by defendants, and that the balance, though reached through improper data, was, nevertheless, correct, or, at least, that the balance in favor of plaintiff was not so great as, by the testimony in chief, it appeared.
We deem it unnecessary to further illustrate our position or elaborate its consideration. Cross-examination *123affords one of the most effective means of detecting falsehood and discovering truth, and the rules governing it should be applied in a broad and liberal spirit, with a view to effectuating substantial justice.
Reversed.